[Cite as State v. Webster, 2022-Ohio-688.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                              No. 110312
                 v.                                :

JOSHUA WEBSTER, JR.,                               :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-644656-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Callista Plemel, Assistant Prosecuting
                 Attorney, for appellee.

                 Law Office of John T. Forristal and John T. Forristal, for
                 appellant.
MARY EILEEN KILBANE, J.:

               Defendant-appellant Joshua Webster (“Webster”) appeals from his

conviction following his guilty plea to felonious assault. For the reasons that follow,

we affirm.

PROCEDURAL AND FACTUAL BACKGROUND

               On October 8, 2019, Webster was indicted by a Cuyahoga County

Grand Jury on two counts of felonious assault. Count 1 alleged a violation of R.C.

2903.11(A)(1) and Count 2 alleged a violation of R.C. 2903.11(A)(2), with both

having occurred October 1, 2019. Both counts were second-degree felonies, and

each included a notice of prior conviction specification and a repeat violent offender

specification. On January 14, 2020, Webster pled guilty to an amended Count 2,

with the two specifications deleted. Count 1 was dismissed. At that time, Webster

was informed that pursuant to R.C. 2901.011, also known as the Reagan Tokes Law,

his conviction would require the court to give Webster an indefinite sentence that

would consist of a minimum term and a maximum term. Webster was also informed

that he would have to register as a violent offender.

               On February 20, 2020, the court sentenced Webster to an indefinite

prison term with six years as the minimum term and nine years as the maximum.

Webster’s counsel objected to his sentence under the Reagan Tokes Law. Webster

filed a pro se delayed appeal on February 23, 2021, which this court granted and

appointed appellate counsel.
LAW AND ARGUMENT

                Webster’s sole assignment of error asserts that his indefinite sentence

under the Reagan Tokes Law is unconstitutional because it violates his right to a trial

by jury as protected by Article I, Section 5, of the Ohio Constitution, and the Sixth

Amendment of the United States Constitution. He also argues that the law violates

the separation-of-powers doctrine and his due process rights under Article I, Section

16, of the Ohio Constitution, and the Fourteenth Amendment of the United States

Constitution.

                Webster’s arguments are overruled pursuant to this court’s en banc

decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, which

overruled the challenges presented in this appeal to the Reagan Tokes Law enacted

through S.B. 201. Therefore, we find that Webster’s sentence pursuant to Reagan

Tokes was not a violation of his constitutional rights. Webster’s sole assignment of

error is overruled.

                Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________________
MARY EILEEN KILBANE, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
EMANUELLA D. GROVES, J., CONCUR


N.B. Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B.
Forbes and the concurring in part and dissenting in part opinion by Judge Anita
Laster Mays in Delvallie and would have found the Reagan Tokes Law
unconstitutional.

Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B. Forbes
(dissenting) and Judge Anita Laster Mays (concurring in part and dissenting in part)
in Delvallie and would have found the Reagan Tokes Law unconstitutional.